388 U.S. 448 (1967)
CORINTH PUBLICATIONS, INC.
v.
WESBERRY ET AL.
No. 227.
Supreme Court of United States.
Decided June 12, 1967.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF GEORGIA.
Stanley Fleishman for petitioner.
Arthur K. Bolton, Attorney General of Georgia, and G. Ernest Tidwell, Executive Assistant Attorney General, for respondents.
PER CURIAM.
The petition for a writ of certiorari is granted and the judgment of the Supreme Court of Georgia is reversed.
THE CHIEF JUSTICE would grant the petition and set the case for oral argument.
MR. JUSTICE CLARK would grant the petition and affirm.
MR. JUSTICE HARLAN adheres to the views expressed in his separate opinions in Roth v. United States, 354 U.S. 476, 496, and Memoirs v. Massachusetts, 383 U.S. 413, 455, and on the basis of the reasoning set forth therein would affirm.